Exhibit 10.2

LOGO [g96923ex10_2a.jpg]

ADDENDUM

Revision to Severance Agreement

March 30, 2009

Radian Group Inc. and its subsidiaries hereby amend the retention severance
agreement (the “Agreement”) previously granted to you, by extending its
termination date from December 31, 2009 to December 31, 2010. Specifically, the
second bullet on page one of the Agreement is deleted in its entirety and
replaced by the following:

 

  •  

Pay you severance (as set forth below) should your employment be terminated
during the period beginning on the date of this Agreement and ending
December 31, 2010 (“Transition Period”), by the Company without “cause” as those
terms are defined below.

All other terms and conditions of the Agreement shall remain unchanged.

We are pleased to provide this additional protection to you and trust that you
will continue to serve the Company well as we move forward.

 

Very truly yours,

/s/ Richard I. Altman

Richard I. Altman EVP Chief Administration Officer

Employee Acknowledgement:

Please complete and return to Toni Fritz, Human Resources, by April 10, 2009.

 

Name (please print):  

 

Signature:  

 

Date:  

 

 

1